DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-30 are allowed over the prior arts, since the prior arts taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the following underlined limitation:
In claims 1, 24, 27 and 29, "...multiplex the unicast feedback indication, the multicast feedback indication, and an indication of the first subset of multicast feedback resources into a multiplexed feedback message for transmission in the first uplink transmission occasion…” in combination with other limitations recited in the claims.

Noted that the first closest prior art to US 2018/0152274 A1 to Li et al. (hereafter referred as Li), teaches a method and an apparatus for wireless communication at a user equipment (UE) (a user equipment, UE/terminal, acts as receiving device for perform a method of communicate unicast feedback and multicast feedback, paragraphs [12, 32, 177, 369]), comprising: 
a processor (the receiving device/UE includes a processor, paragraphs [305-307]), 
memory coupled with the processor (the receiving device/UE includes a memory coupled with the processor, paragraphs [370-373]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (the memory stores therein instructions, which when executed by the processor cause the receiving device/UE to perform the method, paragraphs [370-373]):
 determine, a first subset of a plurality of subsets of multicast feedback resources to use for providing a multicast feedback indication (determining one or more PUCCH resources for providing a multicast feedback indication, based on mapping rule, paragraphs [307, 311-321]) associated with one or more multicast communications (wherein the multicast feedback indication specifies receiving status of one or more multicast communications, paragraphs [183-186, 207-209]); 
determine that both the multicast feedback indication and a unicast feedback indication are to be provided in a first uplink transmission occasion (determining to transmit both the multicast feedback indication and a unicast feedback indication, paragraphs [178, 205, 265], in a same time uplink resource, i.e. slot/interval, paragraphs [5, 6, 264, 265]), wherein the unicast feedback indication is associated with one or more unicast communications to the UE (wherein the unicast feedback indication specifies receiving status of one or more unicast communications, paragraphs [183-186, 207-209]); 
multiplex the unicast feedback indication and the multicast feedback indication into a multiplexed feedback message for transmission in the first uplink transmission occasion (joining the unicast feedback indication and the multicast feedback indication into a joined feedback message for transmission in the uplink resource, paragraphs [183-186, 178, 205-207] and abstract); and
transmit the multiplexed feedback message in the first uplink transmission occasion (transmitting the joined feedback message in the uplink resource, paragraphs [182, 205-207]). 
Thus, Li teaches the conventional technique of multiplexing the unicast feedback indication and the multicast feedback indication into the multiplexed feedback message for transmission in the first uplink transmission occasion, but however, does not teach the first subset of multicast feedback resources is determined “based at least in part on a channel metric of the UE for a reception of at least a first multicast communication”, “wherein each subset of the plurality of subsets of multicast feedback resources is associated with a different corresponding channel metric” nor multiplexing the unicast feedback indication, the multicast feedback indication, “and an indication of the first subset of multicast feedback resources into a multiplexed feedback message for transmission in the first uplink transmission occasion”. Therefore, Li has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

Noted that the second closest prior art to US 2022/0061078 A1 to Guan et al. (hereafter referred as Guan), teaches determining, based at least in part on a channel metric of the UE for a reception of at least a first multicast communication (based on location/area of the UE that receiving a first multicast communication, paragraphs [141, 142, 169, 196-197, 204], or based on a cell that transmitting the first multicast communication, paragraph [194]), a first subset of a plurality of subsets of multicast feedback resources to use for providing a multicast feedback indication associated with one or more multicast communications (determining a first group of feedback resources for transmitting multicast feedback indication associated with one or more multicast communications, paragraphs [194-197]), wherein each subset of the plurality of subsets of multicast feedback resources is associated with a different corresponding channel metric (wherein each group of feedback resources is associated with different cell/location/area, paragraphs [194-197]).
However, Guan does not teach multiplexing the unicast feedback indication, the multicast feedback indication, “and an indication of the first subset of multicast feedback resources into a multiplexed feedback message for transmission in the first uplink transmission occasion”. Therefore, Guan has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

Noted that the third closest prior art to US 2022/0166489 A1 to Takano, teaches transmit an indication of first subset of resources in a first uplink transmission occasion (UE selects an optimal resource(s) based on a channel metric with a base station, paragraphs [65, 74-76], and transmits a measurement result including ID of the optimal resource, in a first uplink transmission resource/occasion, paragraphs [68, 74-77]). 
However, Takano does not teach the unicast feedback indication and the multicast feedback indication, as such, does not teach “multiplexing the unicast feedback indication, the multicast feedback indication, and an indication of the first subset of multicast feedback resources into a multiplexed feedback message for transmission in the first uplink transmission occasion”. Therefore, Takano has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

In view of the foregoing, Li, Guan and Takano, when taken individually orin combination fail to particular disclose, fairly suggest, or render obvious the underlinedlimitations when such limitations are incorporated with other limitations of the base claims. Therefore, the base claims 1, 24, 27 and 29 are allowable.  The dependent claims 2-23, 25-26, 28 and 30, which depended upon claims 1, 24, 27 and 29, respectively, are also allowable over the prior arts for the reason of their dependency upon the allowable claims 1, 24, 27 and 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0391967 A1 discloses performing channel state measurements of the CSI resources and reporting IDs of CSI resources (see paragraphs [16, 25, 28, 32-40, 64]).
US 2019/0052398 A1 discloses selecting feedback resource based on a quality level of received information (see Fig. 2, 5-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        August 3, 2022